OPINION — AG — **** INITIATIVE PETITIONS — CIRCULATOR — QUALIFICATIONS **** ONLY A QUALIFIED ELECTOR OF THE STATE OF OKLAHOMA MAY CIRCULATE AN INITIATIVE OR REFERENDUM PETITION IN THIS STATE. IF A PAMPHLET IS CIRCULATED BY ONE NOT A QUALIFIED ELECTOR WHO THEN VERIFIES THE PAMPHLET AND CERTIFIES HIMSELF TO BE A QUALIFIED ELECTOR, KNOWING SUCH FACT TO BE UNTRUE, ALL SIGNATURES ON THE PAMPHLET NOT AFFIRMATIVELY SHOWN TO BE GENUINE ARE DISQUALIFIED. IF, AS PROVIDED IN 34 O.S. 1961 SECTION 6[34-6] [34-6], AS AMENDED, THE PAMPHLET IS VERIFIED BY ONE NOT THE CIRCULATOR THEREOF, OR IF A CIRCULATOR FAILS TO VERIFY A PAMPHLET, THE SECRETARY OF STATE IS REQUIRED TO DISQUALIFY ALL SIGNATURES THEREON AND TO NOTIFY THE ATTORNEY GENERAL OF ANY AND ALL VIOLATIONS OF THIS ACT OF WHICH HE HAS KNOWLEDGE. CITE: 34 O.S. 1969 Supp., 3 [34-3] CARL G. ENGLING